The opinion was delivered
Per Curiam.
The law governing the case was accurately applied by the auditor to the facts found by him, and we could not profitably add anything to what he has so well said in his report. Nor do we think there is any good ground of complaint of the finding of the auditor, against the allegation that Plumly was on the eve of entering into a hazardous business when he made the settlement. We think the testimony furnished no other proper conclusion than was drawn from it by the auditor, and that therefore the court committed no error in confirming the report, either upon this or the other grounds complained of.
Decree affirmed at the costs of the appellant.